EXHIBIT 10.64

 
CONFIDENTIAL
 
SUBSCRIPTION AGREEMENT


Dated as of August 20, 2012


Name and Address of Subscriber
 
__________________________
__________________________
__________________________
 
Total Amount of Investment
 
$                                           
 
 
 



Communication Intelligence Corporation
 
c/o SG Phoenix LLC, as Administrative Agent
 
110 East 59th Street, Suite 1901
 
New York, NY 10022
 
Re:           Unsecured Convertible Promissory Notes and Series D-2 Preferred
Stock


Ladies and Gentlemen:
 
Reference is hereby made to (i) the confidential term sheet (the “Term Sheet”),
dated as of August 20, 2012, of Communication Intelligence Corp., a Delaware
corporation (the “Company”), attached hereto as Exhibit A; (ii) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2011; (iii) the
Company’s Quarterly Reports on Form 10-Q for the three months ended March 31,
2012 and June 30, 2012; and (iv) the Company’s Current Report on Form 8-K filed
with the Securities and Exchange Commission (the “SEC”) on April 27, 2012.
 
Pursuant to the Term Sheet, the Company proposes to issue to accredited
investors up to $5.0 million of the Company’s Series D Convertible Preferred
Stock (the “Series D Preferred Stock”), at a purchase price of $1.00 per share
(the “Offering”).  Up to approximately $2.85 million of the Series D Preferred
Stock will be issued pursuant to  subscription agreements in the form of this
agreement (each a “Subscription Agreement,” and, collectively, the “Subscription
Agreements”)  whereby, as described in greater detail below, new investors,
including the undersigned (each an “Investor,” and collectively, the
“Investors”) (i) at an initial note closing (the “Note Closing”) will be issued
a convertible promissory note convertible into shares of Series D-2 Preferred
Stock (the “Series D-2 Preferred Stock”), which shares are convertible into
shares of the Company’s common stock, $0.01 par value per share (“Common
Stock”), at a conversion price equal to $0.05 per share (subject to adjustment),
and (ii) at a subsequent closing (the “Final Closing”) will be issued additional
shares of Series D-2
 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
Preferred Stock.  In addition to the issuances of convertible notes and Series D
Preferred Stock described in the preceding sentence, approximately $1.05 million
of indebtedness currently outstanding will be automatically converted at the
Final Closing into approximately 1.05 million shares of Series D-2 Preferred
Stock.  Under the terms of an Agreement to Amend and Convert Convertible
Promissory Notes (“Agreement to Amend and Convert”), approximately $1.1 million
of indebtedness currently outstanding will be converted at the Final Closing
into approximately 1.1 million shares of Series D-1 Preferred Stock (the “Series
D-1 Preferred Stock”), which shares are convertible into shares of Common Stock
at a conversion price equal to $0.0225 per share (subject to adjustment).  The
Note Closing is expected to be consummated on or about August 31, 2012 and is
subject to customary closing conditions as described below.  The Final Closing
is expected to be consummated no later than October 31, 2012, and is subject to
stockholder approvals and customary closing conditions described below.
 
On or prior to the Final Closing, the Company shall have obtained all necessary
stockholder approvals in order to file a Certificate of Amendment to its Amended
and Restated Certificate of Incorporation (the “Charter Amendment”), which
Charter Amendment will (i) increase the authorized number of shares of Common
Stock from 1,050,000,000 to 1,500,000,000, (ii) increase the authorized number
of shares of Preferred Stock from 24,500,000 to 36,000,000, (iii) designate
3,000,000 of the authorized number of shares of Preferred Stock as Series D-1
Convertible Preferred Stock, and (iv) designate 8,000,000 of the authorized
number of shares of Preferred Stock as Series D-2 Preferred Stock.  Stockholder
approval of the Charter Amendment will require the approval of (i) the holders
representing a majority of Common Stock voting separately as a class, (ii) the
holders representing a majority of Common Stock, Series A-1 Cumulative
Convertible Preferred Stock (“Series A-1 Preferred Stock”), Series B
Participating Convertible Preferred Stock (“Series B Preferred Stock”), and
Series C Participating Convertible Preferred Stock (“Series C Preferred Stock”)
voting together as a class (on an as-converted basis), (iii) the holders
representing a majority of Series A-1 Preferred Stock, Series B Preferred Stock,
and Series C Preferred Stock voting together as a class, (iv) the holders
representing a majority of the Series B Preferred Stock voting separately as a
class, and (v) the holders representing a majority of the Series C Preferred
Stock voting separately as a class.
 
In addition to the foregoing, on or prior to the Final Closing, the Company
shall have obtained all necessary stockholder approvals for amending and
restating the Certificate of Designation for each existing series of Preferred
Stock (the Series A-1 Preferred Stock, Series B Preferred Stock, and Series C
Preferred Stock) in connection with the Offering in order to, among other
things, establish that the Series D-1 Preferred Stock and Series D-2 Preferred
Stock are superior in liquidation and dividend preferences to the Series A-1
Preferred Stock, Series B Preferred Stock, and Series C Preferred
Stock.   Approval of the Third Amended and Restated Certificate of Designation
of the Series A-1 Cumulative Convertible Preferred Stock (“Third Amended and
Restated Certificate of Designation (Series A-1)”) will require the approval of
(i) the holders representing a majority of Series A-1 Preferred Stock voting
separately as a class, (ii) the holders representing a majority of Series B
Preferred Stock voting separately as a class, (iii) the holders representing a
majority of Series C Preferred Stock voting separately as a class, and (iv) the
holders representing a majority of Series A-1 Preferred Stock, Series B
Preferred Stock, and Series C Preferred Stock voting together as a class (on an
as-converted basis).   Approval of the Second Amended and Restated Certificate
of Designation of the Series B Participating Convertible Preferred Stock
(“Second Amended and Restated Certificate of Designation (Series B)”) will
require the approval of (i) the holders representing a majority of Series B
Preferred Stock voting separately as a class with, (ii) the holders representing
a majority of Series C Preferred Stock voting separately as a class, and (iii)
the holders representing a majority of Series A-1 Preferred Stock, Series B
Preferred Stock, and Series C Preferred Stock voting together as a class (on an
as-converted basis).  Approval of the Amended and Restated Certificate of
Designation of the Series C Participating Convertible Preferred Stock (“Amended
and Restated Certificate of Designation (Series C)”) will require the approval
of (i) the holders representing a majority of Series B Preferred Stock voting
separately as a class, (ii) the
 
 
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
holders representing a majority of Series C Preferred Stock voting separately as
a class and (iii) the holders representing a majority of Series A-1 Preferred
Stock, Series B Preferred Stock, and Series C Preferred Stock voting together as
a class (on an as-converted basis).
 
The consent of the holders of a majority of the outstanding shares of Series B
Preferred Stock and holders of a majority of the outstanding shares of Series C
Preferred Stock will also be required to be obtained with respect to the
issuance of the Notes, the designation of rights, preferences, and privileges of
the Series D-1 Preferred Stock and Series D-2 Preferred Stock, and the issuance
of shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock in the
Offering.  A copy of the Certificate of Designation of Series D Convertible
Preferred Stock (“Certificate of Designation (Series D)”), which provides for
the rights, preferences, and privileges of the Series D-1 Preferred Stock and
Series D-2 Preferred Stock.
 
1. Subscription.  The undersigned hereby executes and delivers this Subscription
Agreement and subscribes for and agrees to purchase a combination of unsecured
convertible promissory notes and shares of Series D-2 Preferred Stock at a price
of $1.00 for each $1.00 in principal (and or accrued interest) or per share, as
the case may be, for an aggregate amount $___________  (the “Total Amount of
Investment”).  Fifty Percent (50%) of the Total Amount of Investment should be
remitted to SG Phoenix LLC, as administrative agent (“SG Phoenix” or the
“Administrative Agent”), upon execution and delivery of this Subscription
Agreement, and will be used to purchase unsecured convertible promissory notes,
in the form attached hereto as Exhibit B (the “Convertible Promissory Notes”),
which will automatically convert into shares of Series D-2 Preferred Stock upon
the Final Closing.  The remaining 50% of the Total Amount of Investment (the
“Remaining Investment”) should be remitted to SG Phoenix promptly following
written notice of the proposed Final Closing and will be used to purchase Series
D-2 Preferred Stock upon the Final Closing.  The Total Amount of Investment is
payable either by check made out to “CIC Series D Escrow”, or by wire transfer
using the following instructions:
 
Citibank N.A. (New York, NY)
Attn.:
ABA#
Account Name:
Account #
 
In the event the Final Closing does not occur by December 31, 2012, SG Phoenix
will return the Remaining Investment to the undersigned.
      
   2. Subscription Instruments.  The undersigned is delivering to the Company a
copy of this Subscription Agreement duly completed and executed by the
undersigned.
 
     3. Conditions to Note Closing.
      
(a) Conditions of Investors’ Obligations at Note Closing.  The obligations of
each Investor under this Subscription Agreement are subject to the fulfillment,
on or prior to the date of the Note Closing, of each of the following
conditions, any of which may be waived in whole or in part by the Administrative
Agent in its sole and absolute discretion:
 
 
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
(i)           Performance.  The Company shall have performed and complied in all
material respects with all agreements, obliga­tions and conditions contained in
this Subscription Agreement that are required to be performed or complied with
by it with respect to the Note Closing on or prior to the date of the Note
Closing.
 
(ii)           No Material Adverse Change.  No material adverse change with
respect to the Company’s business, properties, prospects or condition (financial
or otherwise) shall have occurred between December 31, 2011 and the date of the
Note Closing.
 
(iii)           Consents and Waivers. The Company shall have obtained all
consents or waivers necessary to execute and perform its obligations under this
Subscription Agreement with respect to the lawful sale and issuance of the Notes
on or prior to the date of the Note Closing.
 
(iv)           Governmental Approvals.  Except for the notices required or
permitted to be filed after the date of Note Closing pursuant to applicable
federal and state securities laws, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes at the Note Closing.
 
(iv)           Secretary’s Certificate.  On or prior to the date of the Note
Closing, the Company shall have delivered to the Administrative Agent, on behalf
of the Investors, a certificate executed by the Secretary of the Company dated
as of the date of the Note Closing certifying with respect to (A) a copy of the
Company’s Certificate of Incorporation and its Bylaws in effect on such date and
that the Company is not in violation of or default under any provision of its
Certificate of Incorporation or Bylaws as of and on the date of the Note Closing
and (B) Board resolutions of the Company authorizing the lawful sale and
issuance of the Notes.
 
(v)           Delivery of Notes.  The Company shall have executed and delivered
to each Investor a Note, in the form attached hereto as Exhibit B, the principal
amount of which shall be 50% of such Investor’s Total Amount of Investment.
 
(b) Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Notes at the Note Closing is subject to the fulfillment, to the
Company’s reasonable satisfaction, on or prior to the date of Note Closing, of
the following conditions, any of which may be waived in whole or in part by the
Company:
 
(i)           Representations and Warranties.  The representations and
warranties made by each Investor in Section 5 shall be true and correct when
made, and shall be true and correct on the date of Note Closing with the same
force and effect as if they had been made on and as of the same date.
 
(ii)           Tender of Funds by Investors.  Each Investor shall have delivered
to the Administrative Agent 50% of such Investor’s Total Amount of Investment.
 
(iii)           Consents and Waivers. The Company shall have obtained all
consents or waivers necessary to execute and perform its obligations under this
Subscription Agreement with respect to the lawful sale and issuance of the Notes
on or prior to the date of the Note Closing.
 
 
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
4. Conditions to Final Closing.
 
(a) Conditions of the Investors’ Obligations.  The obligations of each Investor
under this Subscription Agreement are subject to the fulfillment, on or prior to
the date of the Final Closing of each of the following conditions, any of which
may be waived in whole or in part by the Administrative Agent in its sole and
absolute discretion.
 
(i) Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Subscription Agreement that are required to be performed or complied with by it
on or prior to the date of Final Closing.
 
(ii) No Material Adverse Change.  No material adverse change with respect to the
Company’s business, properties, prospects or condition (financial or otherwise)
shall have occurred between December 31, 2011 and the date of the Final Closing.
 
(iii) Consents and Waivers.  The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Subscription
Agreement, the Agreement to Amend and Convert, the Certificate of Designation
(Series D), the Amended and Restated Certificate of Designation (Series C), the
Second Amended and Restated Certificate of Designation (Series B), and the Third
Amended and Restated Certificate of Designation (Series A-1), with respect to
the lawful sale and issuance of the shares of Series D-1 Preferred Stock and
Series D-2 Preferred Stock on or prior to the Final Closing.
 
(iv) Governmental Approvals.  Except for the notices required or permitted to be
filed after Final Closing pursuant to applicable federal and state securities
laws, the Company shall have obtained all governmental approvals required in
connection with the lawful sale and issuance of the shares of Series D-1
Preferred Stock and Series D-2 Preferred Stock on or prior to the Final Closing.
 
(v) Charter Amendment.  Prior to the Final Closing, (A) the Company shall have
caused the Charter Amendment to be filed with the Secretary of State of
Delaware, and (B) the Administrative Agent, on behalf of the Investors, shall
have received confirmation from the Secretary of State of the State of Delaware
reasonably satisfactory to them that such filing has occurred.
 
(vi) Certificates of Designation. Prior to the Final Closing, (A)(1) the
Certificate of Designation (Series D), (2) the Amended and Restated Certificate
of Designation (Series C), (3) the Second Amended and Restated Certificate of
Designation (Series B) and (4) the Third Amended and Restated Certificate of
Designation (Series A-1) shall have been filed with the Secretary of State of
the State of Delaware, and (B) the Administrative Agent, on behalf of the
Investors, shall have received confirmation from the Secretary of State of the
State of Delaware reasonably satisfactory to them that such filings has
occurred.
 
(vii) Stockholder Approvals.  The Company shall have obtained all necessary
stockholder approvals to have filed the Charter Amendment, the Certificate of
Designation (Series D), the Amended and Restated Certificate of Designation
(Series C) and the Second
 
 
 
5

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
Amended and Restated Certificate of Designation (Series B), and the Third
Amended and Restated Certificate of Designation (Series A-1) described above.
 
(viii) Agreement to Amend and Convert.  Holders representing approximately $1.1
million of indebtedness currently outstanding shall have executed and delivered
to the Administrative Agent the Agreement to Amend and Convert on or prior to
the date of the Final Closing.
 
(ix) Secretary’s Certificate.  At the Final Closing, the Company shall have
delivered to the Administrative Agent, on behalf of the Investors, a certificate
executed by the Secretary of the Company dated as of the date of the Final
Closing certifying with respect to (A) a copy of the Company’s Certificate of
Incorporation and its Bylaws in effect on such date and that the Company is not
in violation of or default under any provision of its Certificate of
Incorporation or Bylaws as of and on the date of the Final Closing and (B) Board
resolutions of the Company authorizing the transactions contemplated by this
Subscription Agreement other than the Note Closing which shall have been
previously authorized.
 
(x) Fees and Expenses; Issuance of Warrant.  The Company shall have paid to the
Administrative Agent and its designees, if any, the administrative fee, the fees
and expenses of counsel to the Administrative Agent and its affiliates, and
issued to the Administrative Agent and its designees, if any, the warrant to
purchase shares of Common Stock in each case provided for in the Term Sheet
attached hereto as Exhibit A.
 
(b) Conditions of the Company’s Obligations.  The Company’s obligation to issue
the shares of Series D-1 Preferred Stock and Series D-2 Preferred Stock at the
Final Closing is subject to the fulfillment, to the Company’s reasonable
satisfaction, on or prior to the date of Final Closing, of the following
conditions, any of which may be waived in whole or in part by the Company.
 
(i) Representations and Warranties.  The representations and warranties made by
each Investor in Section 5 shall be true and correct when made, and shall be
true and correct on the date of Final Closing with the same force and effect as
if they had been made on and as of the same date.
 
(ii) Tender of Funds by Investors.  Each Investor shall have delivered to the
Administrative Agent the Remaining Investment.
 
(iii) Agreement to Amend and Convert.  Holders representing approximately $1.1
million of indebtedness currently outstanding shall have executed and delivered
to the Administrative Agent the Agreement to Amend and Convert on or prior to
the date of the Final Closing.
 
(iv) Charter Amendment.  Prior to the Final Closing, the Company shall have
caused the Charter Amendment to be filed with the Secretary of State of
Delaware.
 
(v) Certificates of Designation. Prior to the Final Closing, (1) the Certificate
of Designation (Series D), (2) the Amended and Restated Certificate of
Designation (Series C), (3) the Second Amended and Restated Certificate of
Designation (Series B) and (4) the Third
 
 
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
Amended and Restated Certificate of Designation (Series A-1) shall have been
filed with the Secretary of State of the State of Delaware.
 
(vi) Stockholder Approvals.  The Company shall have obtained all necessary
stockholder approvals to have filed the Charter Amendment, the Certificate of
Designation (Series D), the Amended and Restated Certificate of Designation
(Series C) and the Second Amended and Restated Certificate of Designation
(Series B), and the Third Amended and Restated Certificate of Designation
(Series A-1) described above.
 
5. Representations and Warranties.  In connection with the undersigned’s
subscription, the undersigned hereby represents and warrants as follows:
 
(a)           (i)           The undersigned acknowledges that the undersigned
has carefully reviewed the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011, the Company’s Quarterly Reports on Form 10-Q for the
three months ended March 31, 2012 and June 30, 2012, and the Company’s Current
Report on Form 8-K filed with the SEC on April 27, 2012.
 
(ii)           The undersigned has such knowledge and experience in financial
and business matters that he, she or it is capable of evaluating the merits and
risks of an investment in the Company and making an informed investment decision
with respect thereto.  The undersigned has obtained sufficient information to
evaluate the merits and risks of the investment and to make such a decision.
 
(iii)           The undersigned is an “Accredited Investor” (as such term is
defined in Rule 501(a) of Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”)).
 
(b)           The undersigned has had access to all documents, records and books
of the Company which the undersigned (or the undersigned’s advisor) considers
necessary or appropriate to make an informed decision pertaining to this
investment.  Additionally, the undersigned has been provided the opportunity to
ask questions and receive answers concerning the terms and provisions of the
Notes and the Series D-2 Preferred Stock and to obtain any additional
information which the Company possesses, or can acquire without unreasonable
effort or expense that is relevant to the undersigned’s investment decision.  To
the extent the undersigned has not sought information regarding any particular
matter, the undersigned represents that he, she or it had and has no interest in
doing so and that such matters are not material to the undersigned in connection
with this investment.
 
(c)           The undersigned (i) has adequate means of providing for the
undersigned’s current needs and possible personal contingencies and those of the
undersigned’s family, if applicable, in the same manner as the undersigned would
have been able to provide prior to making the investment contemplated herein,
(ii) has no need for liquidity in this investment, (iii) is aware of and able to
bear the risks of the investment for an indefinite period of time and (iv)
presently, based on existing conditions, is able to afford a complete loss of
such investment.
 
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.64 
(d)           The undersigned recognizes that an investment in the Convertible
Promissory Notes and Series D-2 Preferred Stock (collectively, the
“Securities”) involves significant risks and the undersigned may lose his, her
or its entire investment in the Securities.
 
(e)           The undersigned understands that the Securities are “restricted
securities” as that term is defined pursuant to Rule 144 of the Securities Act,
and have not been registered under the Securities Act or under certain state
securities laws in reliance upon exemptions therefrom for nonpublic
offerings.  The undersigned understands that the Securities must be held
indefinitely unless the sale thereof is subsequently registered under the
Securities Act and under certain state securities laws or an exemption or
exemptions from such registration are available.  The undersigned understands
that the Company is under no obligation to register the Securities under the
Securities Act or any other applicable securities law and that the undersigned
has no right to require such registration.
 
(f)           The Securities are being purchased solely for the undersigned’s
account for investment and not for the account of any other person and not with
a view to or for distribution, assignment or resale in connection with any
distribution within the meaning of the Securities Act, and no other person has a
direct or indirect beneficial interest in such Securities.  The undersigned
represents that the undersigned has no agreement, understanding, commitment or
other arrangement with any person and no present intention to sell, transfer or
assign any Securities.
 
(g)           The undersigned agrees not to sell or otherwise transfer the
Securities or the underlying shares of common stock unless they are registered
under the Securities Act and under any applicable state securities laws, or an
exemption or exemptions from such registration are available.
 
(h)           The undersigned has all requisite legal capacity and power to
enter into this Subscription Agreement which constitutes a valid and binding
agreement of the undersigned enforceable against the undersigned in accordance
with its terms; and the person signing this Subscription Agreement on behalf of
the undersigned is empowered and duly authorized to do so.  The undersigned, if
a corporation, partnership, trust or other entity, is authorized and otherwise
duly qualified to purchase and hold the Securities and to enter into this
Subscription Agreement and such entity has not been formed for the specific
purpose of acquiring the Securities in the Company unless all of its equity
owners qualify as accredited individual investors.
 
(i)           All information which the undersigned has provided to the
Administrative Agent and the Company concerning the undersigned, the
undersigned’s financial position and knowledge of financial and business
matters, or, in the case of a corporation, partnership, trust or other entity,
concerning such knowledge of the person making the investment decision on behalf
of such entity, including all information contained in this Subscription
Agreement, is true, correct and complete as of the date set forth on the
signature page hereof, and if there should be any adverse change in such
information prior to the subscription being accepted, the undersigned will
immediately provide the Company with such information.
 
 
8

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
(j)           The offering and sale of the Securities to the undersigned were
not made through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.
 
(k)           The undersigned shall pay all sales, transfer, income, use, and
similar taxes arising out of or in connection with the Securities in accordance
with all applicable laws.
 
6. Confidentiality.  The undersigned hereby acknowledges and agrees that the
Term Sheet and the information contained in this Subscription Agreement may
contain material information about the Company that has not been disclosed to
the public generally.  The undersigned understands that it and its
representatives could be subject to fines, penalties and other liabilities under
applicable securities laws if the undersigned or any of its representatives
trades in the Company’s securities while in possession of any material,
non-public information concerning the Company.  The undersigned agrees to keep
such information confidential and not to trade, and not to allow any of its
representatives to trade, in the Company’s securities until such time as the
undersigned or such representatives are no longer prohibited from so trading
under all applicable securities laws (whether because the Company publicly
disclosed all material information about the Company contained in the Term Sheet
and this Subscription Agreement or otherwise).
 
7. Indemnification.  The undersigned agrees to indemnify and hold harmless the
Company and its stockholders, officers, directors, employees, advisors,
attorneys and agents (including the Administrative Agent) (the “Indemnitees”)
from and against all liability, damage, losses, costs and expenses (including
reasonable attorneys’ fees and court costs) which they may incur by reason of
any breach of the representations and warranties and agreements made by the
undersigned herein or in any document provided by the undersigned to the
Company.
 
8. Market Standoff Provision.  The undersigned hereby agrees that, if so
requested in writing by the Company or any managing underwriter (the “Managing
Underwriter”) in connection with any registration of the offering by the Company
of any securities of the Company under the Securities Act, the undersigned shall
not sell or otherwise transfer any securities of the Company during the 180-day
period (or such other period as may be requested in writing by the Managing
Underwriter and agreed to in writing by the Company) (the “Market Standoff
Period”) following the effective date of a registration statement of the Company
filed under the Securities Act.  The Company may impose stop-transfer
instructions with respect to the Securities subject to the foregoing
restrictions until the end of such Market Standoff Period.
 
9. Legend.  The undersigned understands and agrees that the Company will cause
the legend set forth below, or a legend substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Securities (or the
securities underlying the Securities), together with any other legend that may
be required by federal or state securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE OFFERED, SOLD OR OTHERWISE
 
 
9

--------------------------------------------------------------------------------

EXHIBIT 10.64 
 
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT
OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION DOES
NOT VIOLATE THE PROVISIONS THEREOF.
 
10. Additional Action.  The undersigned shall, upon the request of the
Administrative Agent or the Company, from time to time, execute and deliver
promptly to the Administrative Agent or the Company all instruments and
documents of further assurances or otherwise, and will do any and all such acts
and things, as may be reasonably required to carry out the obligations of the
undersigned hereunder and to consummate the transactions contemplated hereby.
 
11. Miscellaneous.
 
(a)           The undersigned agrees not to transfer or assign this Subscription
Agreement, or any of the undersigned’s interest herein, and further agrees that
the transfer or assignment of the Securities acquired pursuant hereto shall be
made only in accordance with all applicable laws.  The covenants,
representations and warranties contained in this Subscription Agreement shall be
binding on the undersigned’s heirs, legal representatives, successors and
assigns and shall inure to the benefit of the Company and the Indemnitees and
their respective successors and assigns.
 
(b)           The undersigned agrees that subject to any applicable state law,
the undersigned may not cancel, terminate or revoke this Subscription Agreement
or any agreement of the undersigned made hereunder and that this Subscription
Agreement shall survive the acceptance hereof by the Company as well as the
death or disability of the undersigned and shall be binding upon the
undersigned’s heirs, executors, administrators, successors and assigns.
 
(c)           This Subscription Agreement, together with the Exhibits attached
hereto, constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof and may be amended only by a writing executed by
all parties hereto.
 
(d)           This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of New York,
without regard to its conflicts of law rules.  Each of the parties hereto hereby
irrevocably consents to the (non-exclusive) jurisdiction of the courts of the
State of New York and of any Federal court located therein in connection with
any suit, action or other proceeding arising out of or relating to this
Subscription Agreement and waives any objection to venue in the State of New
York.
 
(e)           Within five (5) days after receipt of a written request from the
Company, the undersigned agrees to provide such information, to execute and
deliver such documents and to take, or forbear from taking, such actions as may
be necessary to comply with any and all laws and ordinances to which the Company
is subject.
 
(f)           For the convenience of the parties, any number of counterparts
hereof may be executed and each such executed counterpart shall be deemed an
original, but all such counterparts together shall constitute one and the same
instrument.
 
 
10

--------------------------------------------------------------------------------

EXHIBIT 10.64 
(g)           This Subscription Agreement may be executed by the undersigned
manually or by electronic signature and transmitted by facsimile, e-mail or
electronically to the Administrative Agent, and if so executed and transmitted
this Subscription Agreement will be for all purposes as effective as if the
parties had delivered an executed original Subscription Agreement.
 



 
11 

--------------------------------------------------------------------------------

EXHIBIT 10.64   

SUBSCRIBER SIGNATURE PAGE


IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement as of the date first above written.


Total Amount of Investment
 
 
$ __________
 
 
Amount of Convertible Promissory
    Note Investment
 
 
$ __________
 
 
Remaining Investment
 
 
$ __________
 
For Individuals:
 
 
___________________________________________
Print Name Above
 
___________________________________________
Sign Name Above
 
___________________________________________
Social Security Number
 
For Entities:
 
 
___________________________________________
Print Name of Entity Above
 
By:     ______________________________________   
Name:
Title:
 
___________________________________________
Employer Identification Number
  or Tax ID Number
 






 
 
12 

--------------------------------------------------------------------------------

EXHIBIT 10.64   



SUBSCRIPTION ACCEPTANCE


IN WITNESS WHEREOF, the undersigned hereby accepts the subscription on behalf of
the Company in accordance with the terms of the foregoing Subscription Agreement
as of the date first above written.




SG PHOENIX LLC, as Administrative Agent




By:   ____________________________________________                                                             
Name:
Title:           Member


 
 
 
 
 
 
 
 
 
 
 
13